[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant has moved for Dismissal under P.B. § 251 for failure of the plaintiff to prosecute with due diligence.
A procedural history of this case is necessary. The plaintiff, on March 2, 1992, filed a petition for a new trial from a verdict of guilty for accessory to commit murder entered on January 11, 1990. After verdict, the plaintiff appealed and the Connecticut Supreme Court rejected his appellate arguments. 219 Conn. 596 (1991).
On October 7, 1992 the defendant filed a Motion to Revise asking the plaintiff to clarify his original claims made in his petition for new trial. On the same day the defendant also filed an objection to the plaintiff's request for Production.1
CT Page 10394
It is the plaintiff's position that his request for production should be answered by the defendant State first, because it was filed/(dated) prior to defendant State's Request to Revise. In reviewing both motions, this court notes that without the information requested by the defendant being provided, the defendant State only has general allegations to assess. Noting that the Request to Revise is automatically granted if not objected to, nevertheless since plaintiff is without counsel this court will give him forty-five (45) days from the date of this decision to file a response to the request for revision.2
If the appropriate pleading is not filed, then the Motion to Dismiss will be granted by this Court.
Norko, J.